internal_revenue_service number release date index number --------------------------- -------------------------------------- ------------------------------------------------ -------------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ----------------- telephone number ---------------------- refer reply to cc tege eb qp2 plr-114584-18 date date employer ------------------------------------------------ --------------------------------------------------------------------------------------------------- plan ------------------- date ---------------------- date amount ------------------ amount ------------------ amount ------------------ dear -------------------- this letter is in response to your request for a ruling concerning the plan which was submitted by your authorized representative on date the following facts and representations are submitted under penalties of perjury in support of your request employer represents that it is an entity that is tax exempt under sec_501 of the internal_revenue_code as an organization described in sec_501 employer has always been a tax-exempt_organization and has never been subject_to unrelated_business_taxable_income within the meaning of sec_512 on date employer established the plan a single-employer defined benefit pension_plan for the benefit of its employees benefit accruals under the plan ceased effective date employer plans to adopt resolutions to terminate the plan and pay out all participants and beneficiaries employer also plans to complete a standard termination of the plan by filing with the pension_benefit_guaranty_corporation the plan provides that upon termination of the plan if all liabilities with respect to participants and beneficiaries have been satisfied and there remains a balance in the trust due to erroneous actuarial plr-114584-18 computation such balance shall be returned to the employer this provision has been in the plan document for more than five years based on the ------- valuation the plan’s total liabilities are amount and the plan’s assets are amount after the plan is terminated and all liabilities of the plan are satisfied approximately amount will remain in the plan and trust excess_amount employer believes the excess_amount results from errors made by the plan’s actuary when calculating the amount to be contributed to the plan based on the above facts and representations you request the following rulings the return of the excess_amount to employer will not violate section the return of the excess_amount to employer will not constitute an employer a and reversion under sec_4980 sec_401 generally prohibits prior to the satisfaction of all liabilities with respect to employees and beneficiaries under the trust the diversion of trust assets for purposes other than for the exclusive benefit of the employees or beneficiaries for whom an employer maintains a qualified_pension plan sec_1_401_a_-2 of the income_tax regulations provides that sec_1_401-2 a regulation promulgated prior to the employee_retirement_income_security_act_of_1974 erisa provides rules under sec_401 which remain applicable unless otherwise provided sec_1_401-2 provides rules under sec_401 for the impossibility of diversion under the trust instrument sec_1_401-2 provides that the intent and purpose in sec_401 of the phrase prior to the satisfaction of all liabilities with respect to employees and beneficiaries under the trust is to permit the employer to reserve the right to recover at the termination of the trust and only at such termination any balance remaining in the trust which is due to erroneous actuarial computations during the previous life of the trust a balance due to an erroneous actuarial computation is the surplus arising because actual requirements differ from expected requirements even though the latter were based upon previous actuarial valuations of liabilities or determinations of costs of providing pension benefits under the plan and were made by a person competent to make such determinations in accordance with reasonable assumptions and correct procedures related to the method of funding sec_4980 provides for an excise_tax on the amount of any reversion of plan assets to the employer from a qualified_plan sec_4980 provides that the tax imposed by sec_4980 shall be paid_by the employer maintaining the plan plr-114584-18 sec_4980 provides in part that the term qualified_plan means any plan meeting the requirements of sec_401 or sec_403 other than a plan maintained by an employer if such employer has at all times been exempt from tax under subtitle a sec_4980 defines the term employer_reversion to mean the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from a qualified_plan with respect to your first ruling_request the plan’s total liabilities are amount and the total plan assets are amount as a result the excess_amount approximately amount will remain in the plan until all of the plan’s benefit liabilities are satisfied based on the facts and representations the excess_amount is the result of erroneous actuarial computations within the meaning of sec_1_401-2 the plan document permits the return of excess trust assets due to erroneous actuarial computation if all liabilities with respect to participants and beneficiaries have been satisfied in the present case the return of the excess_amount to employer will not occur until after the satisfaction of all liabilities with respect to employees and beneficiaries of the trust of the plan accordingly the return of the excess_amount to employer will not violate sec_401 with respect to your second ruling_request employer represents that it has at all times been exempt from tax under subtitle a therefore the plan is not a qualified_plan within the meaning of sec_4980 and the return to employer of amount will not constitute an employer_reversion under sec_4980 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 section b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 plr-114584-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely keith r kost senior technician reviewer qualified_plans branch office of associate chief_counsel tax exempt and government entities cc
